Citation Nr: 1735513	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for vision loss due to a shell fragment wound and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2004 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Pursuant to the Veteran's request, a hearing before a member of the Board was scheduled for October 2016.  However, the Veteran failed to appear at the hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for vision loss due to a shell fragment wound and a bilateral hearing disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2004 rating decision that denied the Veteran's claim of entitlement to service connection for vision loss due to a shell fragment wound was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the March 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for vision loss due to a shell fragment wound.

3.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability was not appealed, nor was new and material evidence received during the appeal period.

4.  The evidence received since the July 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.


CONCLUSION OF LAW

1.  The March 2004 rating decision that denied the Veteran's claim of entitlement to service connection for vision loss due to a shell fragment wound is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for vision loss due to a shell fragment wound is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 2007 rating decision that denied the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

4.  New and material evidence has been received; thus, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeals of whether new and material evidence has been received to reopen the claims of entitlement to service connection for vision loss due to a shell fragment wound and a bilateral hearing loss disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

II. New and Material Evidence

In November 2003, the Veteran filed a service connection claim for vision loss due to a shell fragment wound, which was denied in a March 2004 rating decision.  The claim was denied on the grounds that the evidence did not show that the vision loss was related to the service connected shell fragment wounds, nor was there any evidence of vision loss during military service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

In September 2006, the Veteran filed a service connection claim for a bilateral hearing loss disability, which was denied in a July 2007 rating decision.  The claim was denied on the grounds that there was no confirmed diagnosis of a chronic disability subject to service connection.  The Veteran did not file an NOD or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2016).

In September 2009, the Veteran filed a petition to reopen his service connection claim for vision loss due to a shell fragment wound and service connection for a hearing loss disability.  The AOJ accepted the claim, and in an October 2010 rating decision, the AOJ denied the claim on the grounds that the new evidence did not show that either disability was due to military service.  The Veteran perfected a timely appeal.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. 110.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

With respect to vision loss due to a shell fragment wound, the evidence of record at the time of the March 2004 rating decision included service treatment records, treatment records from the Salem VA Medical Center, and a February 2004 VA examination.  The claim was denied on the grounds that the evidence did not show that the vision loss was related to the service connected shell fragment wounds, nor was there any evidence of vision loss during military service.

Since the March 2004 rating decision, the Veteran provided written statements regarding the onset of his vision loss.  Additionally VA medical records were associated with the claims file, including some records indicating a relationship between the Veteran's service connected shell fragment wounds and his vision loss. 

This evidence received since March 2004 is new, as it was received by VA after the issuance of the March 2004 rating decision and could not have been considered by prior decision makers.  As the new evidence addresses the reasons for the prior denials, it is material and the claim of service connection for vision loss due to a shell fragment wound may be reopened.  

As for hearing loss, the evidence of record at the time of the July 2007 rating decision included service treatment records, and treatment records from the Salem and Martinsburg VA Medical Centers.  Service connection was denied on the grounds that there was no confirmed diagnosis of a chronic hearing loss disability subject to service connection.

Since the July 2007 rating decision, the Veteran has provided buddy statements and written statements regarding his noise exposure.  He was also provided with a VA examination to evaluate his hearing loss in July 2010, and evidence of a hearing loss disability was discovered.  Additionally VA medical records dated after the July 2007 rating decision, which pertain to the Veteran's hearing loss, were associated with the claims file.

This evidence received since July 2007 is new, as it was received by VA after the issuance of the July 2007 rating decision and could not have been considered by prior decision makers.  As the new evidence addresses the reasons for the prior denials, it is material and the claim of service connection for hearing loss may be reopened.  

As new and material evidence has been received, reopening of the previously denied claims of entitlement to service connection for vision loss due to a shell fragment wound and service connection for a hearing loss disability is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2016).  To that extent only, the claims are granted.


ORDER

As new and material evidence has been received, the petition to reopen a claim for service connection for vision loss due to a shell fragment wound is granted.

As new and material evidence has been received, the petition to reopen a claim for service connection for a bilateral hearing loss disability is granted.


REMAND

The Board finds that more development is necessary before the Veteran's claims for entitlement to service connection for vision loss due to a shell fragment wound and a bilateral hearing disability and can be adjudicated.

The Veteran has reported that the vision loss in his left eye was caused by a shell fragment wound incurred in February 1968.  He reported that shortly after his April 1968 separation, he noticed blurred vision in his left eye.  In 1971, the Veteran reported that he sought private treatment to have laser eye surgery, and that records from this treatment are now unavailable.  The Veteran was afforded a VA examination to determine the etiology of his vision loss in February 2004.  The examiner determined that the vision loss was directly related to a macular scar in the eye, but that this scar was probably not caused by the shell injury.  The examiner did not provide any rationale or explanation as to how he arrived at that conclusion.  The Board finds that the opinion expressed by the examiner in not sufficient.  Additionally, the Veteran's February 2011 VA treatment records suggest that his vision loss is due to a macular scar, which is secondary to a longstanding injury.  The records did not elaborate on the cause of the longstanding injury.

Before adjudicating the claim, the Board requires clarification on the etiology of the Veteran's macular scar or eye injury that caused the Veteran's vision loss.

As to the Veteran's claim for a bilateral hearing loss disability, the Board lacks an adequate nexus opinion for the reasons explained below.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Veteran was afforded an audiological examination prior to entering service in December 1965.  Because this examination was completed prior to November 1967, it is assumed the standards set forth by the ASA were used.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
25 (35)
25 (30)
LEFT
25 (40)
15 (25)
15 (25)
20 (30)
5 (10)


The Veteran also had two audiological tests performed upon entrance to the military in April 1966, with two very different outcomes.  One test showed a hearing impairment and one did not. 

Service treatment records include the report of an April 1968 separation examination.  Because the Veteran's separation examination took place in April 1968, it is presumed that he received an audiology test conforming to the standards set forth by the ISO-ANSI.  Audiometric testing revealed the following pure tone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
5
-
10

Speech recognition scores were not documented. 

The separation examination showed the Veteran had lower pure tone thresholds than at the December 1965 and April 1966 examinations, indicating improved hearing acuity bilaterally during service.  

The Veteran received a VA audiology consult in September 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
70
70
LEFT
65
70
80
90
90

The physician determined that hearing was worse in the Veteran's left ear, and that middle ear function was normal bilaterally.  Acoustic reflex decay tests were negative to retrocochlear pathology bilaterally.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 88 percent in the left ear.

The Veteran was afforded a VA examination in July 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
50
45
LEFT
40
40
65
70
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  The examiner went through the Veteran's claim file and reviewed his STR's.  She reported that the Veteran's December 1965 and April 1968 audiological testing revealed hearing within normal limits.  She explained that hearing loss due to noise exposure occurs at the time of the exposure, and the Veteran's separation exam demonstrated that his hearing was within normal limits, thereby concluding that the current hearing loss could not be linked to service.  The examiner did not provide any rationale as to what caused the Veteran's current hearing disability, and she did not acknowledge the Veteran's lay statements. 

Additionally, the examiner did not accurately summarize the Veteran's December 1965 test.  The Veteran's hearing at the December 1965 examination showed a 40dB pure tone threshold at 500 Hertz, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz were 26 decibels or greater. Therefore, provisions regarding aggravation apply as the Veteran was not free from defect at his entrance into the service.  The examiner did not offer any explanation as to why or how the Veteran's separation examination would have demonstrated such a significant threshold shift.  For the reasons stated above, the Board finds that the nexus opinion proffered in the July 2010 VA examination is inadequate.

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA medical records not yet associated with the appellate record.

2. Thereafter, schedule the Veteran for a new VA optometry examination.  The examination report must reflect that review of the claims folder occurred.  All necessary testing must be accomplished.  

Based on examination of the Veteran and review of the claims file, the examiner is asked to provide an opinion as to what caused the Veteran's vision loss in his left eye.  

The examiner is also asked to comment on the likelihood of potential eye trauma or injury from the Veteran's reported 1971 laser eye surgery. 

The examiner is then asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the cause of the Veteran's vision loss is related to the shell fragment wounds incurred in service, or any other in service incident.  If it is opined that it is not so related, the examiner is asked to opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's vision loss has been permanently aggravated by the residuals of the shell fragment wounds incurred in service.  

The rationale for any opinion rendered must be provided.  The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Then, schedule the Veteran for a new VA audiological examination.  The examination report must reflect that review of the claims folder occurred.  All necessary testing must be accomplished.  The examiner must describe the extent of current hearing loss, and state whether a disability exists for VA purposes.

Based on examination of the Veteran and review of the claims file, the examiner is asked to provide a response to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss is caused by or related to service, to include his credible reports of in-service noise exposure.  The examiner should explain the significance, if any, of the shifts in hearing acuity during service.  

If the examiner determines that the Veteran had a hearing disability for VA purposes upon entrance in service, the examiner is asked to provide a response to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss was aggravated by service. 

The examiner should comment on the Veteran's reports of being exposed to traumatic noise during service, as well as the differences between the Veteran's audiometric findings at entry to and separation from service, as specifically noted in the body of this Remand.  The Board notes that the Veteran is competent to describe his in-service noise exposure and acoustic trauma.

The rationale for any opinion rendered must be provided.  The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

With respect to the above requested opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

4.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


